In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0260V
                                         UNPUBLISHED


    MAUREEN A. EBBS,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: February 18, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Parsonage-Turner
                        Respondent.                           Syndrome; Brachial Neuritis; Brachial
                                                              Plexopathy


Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.


                               DECISION ON JOINT STIPULATION1

         On February 20, 2018, Maureen Ebbs filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered brachial plexopathy and brachial
neuritis (Parsonage-Turner Syndrome) which were “caused-in-fact” by an influenza
(“flu”) vaccine she received on November 16, 2016. Petition at 1; Stipulation, filed
February 14, 2020, at ¶¶ 2, 4. Petitioner further alleges that she experienced the
residual effects of her injuries for more than six months. Petition at 4; Stipulation at ¶ 4.
“Respondent denies that the flu vaccine administered on or about November 16, 2016,
or any other vaccine, is the cause of petitioner’s alleged brachial plexopathy, brachial
neuritis and/or any other injury or her current condition.” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on February 14, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $74,000.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

 MAUREEN A. EBBS,                              )
                                               )
                Petitioner,                    )       No. 18-260V
                                               )       Chief Special Master
        V.                                     )       Brian H. Corcoran
                                               )       ECF
 SECRETARY OF HEALTH                           )
 AND HUMAN SERVICES,                           )
                                               )
      Respondent.                              )
 ________________                              )

                                            STIPULATION

        The parties hereby stipulate to the following matters:

        I. Maureen Ebbs, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccination on or about November 16, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges 'that the flu vaccine administered on November 16, 2016, caused her

to develop brachia! plexopathy and brachia! neuritis (Parsonage-Turner Syndrome). Petitioner

further alleges that she experienced the residual effects of her injuries for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
            6. Respondent denies that the flu vaccine administered on or about November 16, 2016,

 or any other vaccine, is the cause of petitioner's alleged brachial plexopathy, brachial neuritis

 and/or any other injury or her current condition.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the terms of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $74,000.00, in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to· 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-I 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title Xix; of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                   2
         11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

 pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

 15(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

 pursuant to this Stipulation wi11 be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S.C. § 300aa-1 S(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner. in her

individual capacity, and on behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about November 16, 2016, or any other vaccine, as alleged by petitioner in a petition for vaccine

compensation filed on or about February 20, 2018, in the United States Court of Federal Claims

as petition No. 18-260V:

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                                   3
            15. If the special master fails to issue a decision in complete conformity with the terms

     of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

    decision that is in complete conformity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, except         as otherwise
    noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

    make any payment or to do any act or·thing other than is herein expressly stated and clearly

    agreed to. The parties further agree and understand that the award described in this Stipulation

    may·retleet a compromise of the parties' respective positions as to liability and/or amount of

    damages, and further, that a change in the nature of the injury or condition or in the items of

    compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged brachia!

    plexopathy or brachia! neuritis (Parsonage-Turner Syndrome), or any other injury or her current

condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION

I
I
I
I
I
I
I
I
I

                                                     4
 Respectfully submitted,

 PETITIONER:



MAUREEN A EBBS



                                          F YG~
ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
PETITIONER:


     ~~
HOWARDS. GOLD, ES~
GOLD LAW FIRM, LLC
                                          C       RINE E. REEVES
                                          Deputy Director
83 Walnut Street, Suite 150               Torts Branch
Wellesley Hills, MA 02481                 Civil Division
Tel: (781) 239-1000                       U.S. Department of Justice
                                          p·.o. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                 ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                    RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY
Acting Director, Division of Injury
                                          L~~!Ad~~·
                                          Senior Trial Counsel
Compensation Programs                     Torts Branch
Healthcare Systems Bureau                 Civil Division
U.S. Department of Health                 U.S. Department -of Justice
and Human Services                        P.O. Box 146
5600 Fishers Lane                         Benjamin Franklin Station
Parklawn Building, Mail Stop llC-26       Washington, DC 20044-0146
Rockville, MD 20857                       Tel: (202) 616-4133.




                                      5